Citation Nr: 1613794	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to June 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed hypertension is not related to his military service and is not due to or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the representative's March 2016 objection to the adequacy of the January 2016 opinion but finds, as described below, that such is supported by adequate rationale and is probative in nature.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Specifically, the representative argued that the examiner had not addressed certain medical literature such as in the Open Cardiovascular Medicine Journal.  However, the specialist who was chosen to author the medical opinion clearly indicated that a review of the medical literature was done, but in the opinion of that medical professional the current medical literature in its entirety did not show a correlation between Agent Orange exposure and hypertension, or PTSD and hypertension.  Though the specialist did not specifically list the medical literature that was reviewed, such is not required, as there is no suggestion that she did not review such medical literature.  Moreover, the fact remains that no medical opinion of record has been advanced that calls the specialist's opinion into question.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits

In October 2004 the Veteran filed a claim for entitlement to service connection for hypertension, as due to his service-connected PTSD.  His claim was denied by an October 2005 rating decision, and he perfected an appeal to this issue.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  For certain chronic disorders, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his hypertension.  The record does not reflect medical evidence showing hypertension was diagnosed during either service or during the one year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until approximately the year 2000, more than twenty five years after separation. 

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Regarding service connection on a direct basis, the Board notes that the competent and probative evidence of record documents hypertension being first diagnosed around the year 2000.  Therefore, the first element of Shedden is satisfied, as the Veteran has a current disability, hypertension.

Turning to crucial element two, in-service incurrence of an injury or disease, to the extent that the Veteran contents that his hypertension is related to his military service, the Board finds that the competent and probative evidence of record outweighs these contentions.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Under the VA Schedule for Rating Disabilities, the requirements for a 10 percent rating for hypertension are "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  Id. 

Crucially, the Veteran's service-treatment records, to include his 1974 separation examination, shows no suggestions of treatment for hypertension for VA compensation purposes.  On the contrary, at the Veteran's separation examination his blood pressure was 124/84.  Furthermore, the Veteran's blood pressure for the years preceding his discharge, particularly in the 1950s and 1960s, consistently fell in the normal range, from 108/70 to 126/89.  The first sign of hypertension was around the year 2000, decades following the Veteran's discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Accordingly, to the extent that the Veteran were to contend that his hypertension manifested during service, this contention would be at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service.  

In short, there is no objective indication of an in-service diagnosis of hypertension or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claim fails on this basis. 

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed hypertension and his military service.  The Board notes that the Veteran was afforded a VA examination in February 2014 for his hypertension, and in May 2014 and October 2014 two VA opinions were issued finding it less likely than not that the Veteran's hypertension had been caused by his PTSD.  As the opinions failed to adequately address whether the Veteran's hypertension was aggravated by his PTSD, the Board sought an expert medical opinion from an internal medicine physician as to whether the Veteran's hypertension was caused or aggravated by his PTSD, or whether it was caused by his in-service herbicide exposure.  

In a January 2016 opinion a VA physician stated that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  In support of his opinion the examiner noted that he had reviewed the Veteran's claims file and noted that according to the Veteran's medical records he had been diagnosed with hypertension approximately in 1999.  With regard to whether the Veteran's hypertension was caused by his herbicide exposure, the physician found that such was less likely than not.  She explained that although she had reviewed present medical literature regarding the matter, she did not find a correlation between Agent Orange exposure and hypertension.  She reiterated that such hypertension was not a condition presumed upon exposure to Agent Orange.  

With regard to his secondary opinion, the physician acknowledged that cardiovascular disease and risk factors were generally more common among individuals with posttraumatic stress disorder; however, she explained that research had not yet established that the PTSD was a risk factor strongly and independently associated with development of hypertension.  Therefore, the exact etiology of the primary hypertension of the Veteran remained unclear.  With respect to whether the Veteran's hypertension was aggravated by his PTSD, the physician found no supporting data to suggest that the Veteran's PTSD aggravated his hypertension, and therefore that it was less likely as not that such was true.  

The Board finds that this January 2016 physician's opinion includes a meaningful rationale that is rooted in the examiner's review of the Veteran's claims.  The Board acknowledges the Veteran's representative's March 2016 argument, asserting that the January 2016 physician did not provide an adequate rationale for her opinion.  However, the Board notes that the doctor's statement that she reviewed current medical literature and the Veteran's treatment records provides sufficient support for her finding that hypertension and Agent Orange exposure do not have a significant correlation.  In essence, the examiner's opinion clearly states that she has considered all the evidence of record, but simply did not find evidence that would lead her to conclude that it was at least as likely as not (50 percent or greater) that either the Veteran's presumed herbicide exposure or PTSD either caused or aggravated the Veteran's hypertension.  

The physician does not ignore medical treatises cited by the representative in his brief, but instead summarizes them in her rationale as "medical literature."  Here, the Board attaches great weight to the opinion, finding that it includes a rationale that is consistent with the record and supported by accepted medical principles.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140(1993)(the weight of a medical opinion is diminished where the basis for the opinion is not stated).  

Of note, the Veteran has not offered any medical opinion that would contradict the conclusions of the VHA opinion.

Regarding his own lay assertions, the Board takes note of the Veteran's May 2013 testimony at his Board hearing of his belief that his hypertension, manifesting itself through headaches, had affected him since close to his discharge, in 1978.  Although he acknowledged that he did not have symptoms in-service, he relates his hypertension to the stresses of service.  While the Veteran believes that the service-connected PTSD has caused his hypertension, he has provided no medical support for his opinion.  Establishing the etiology of hypertension is not capable of lay observation but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)(lay persons are competent to provide opinions on some medical issues); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)(lay persons not competent to diagnose cancer).  Here, the determination of the etiology of the Veteran's hypertension is a medically complex question that the Veteran lacks the medical qualification to address.  Therefore, the Veteran's own lay testimony on the matter is of limited probative value.  

Turning now to service connection on a secondary basis, it has been established that service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to granting service connection on a secondary basis, with respect to element (1), current disability, the competent medical evidence of record indicates a diagnosis of hypertension.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for PTSD.  Element (2) is therefore also satisfied. 

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension is due to or aggravated by his PTSD.

The Board takes note of the January 2016 VA physician's opinion concluding that it was less likely as not that the Veteran's hypertension was caused or aggravated by his service connected PTSD.  The doctor's rationale for her conclusion was based on a review of the Veteran's claims folder in addition to the most current medical literature on the matter.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his hypertension and his service-connected PTSD.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and service-connected PTSD to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his hypertension and his service-connected PTSD, that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.

For the reasons and bases expressed above the Board finds that the weight of the probative evidence is against the Veteran's claims of entitlement to service connection for hypertension to include as secondary to service-connected PTSD or as a result of herbicide exposure.  The benefit sought on appeal is thus denied.


ORDER

Service connection for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


